FILE COPY




                            Fourth Court of Appeals
                                  San Antonio, Texas
                                          July 19, 2022

                                      No. 04-22-00266-CR

                                        James KEARNS,
                                           Appellant

                                                v.

                                     The STATE of Texas,
                                           Appellee

                  From the 226th Judicial District Court, Bexar County, Texas
                                 Trial Court No. 2022W0277
                          Honorable Velia J. Meza, Judge Presiding


                                         ORDER
        On June 29, 2022, we ordered appellant to provide written proof by July 11, 2022 stating
whether the court reporters’ fees have been paid or arrangements have been made to pay the
reporters’ fees. When appellant did not file a response, this court’s office contacted appellant
and the court reporters to determine whether payment had been made. Appellant confirmed
paying the court reporters, and the court reporters confirmed receiving payment. We therefore
order the court reporters to file the reporter’s record by July 29, 2022. See TEX. R. APP. P. 35.1
(requiring appellate record to be filed within 10 days after notice of appeal in an accelerated
appeal is filed).


                                                     _________________________________
                                                     Luz Elena D. Chapa, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 19th day of July, 2022.



                                                     ___________________________________
                                                     MICHAEL A. CRUZ, Clerk of Court